DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,468,309 (“Drewe”) in view of U.S. Publication No. 2015/0112252 (“Eggert”), U.S. Publication No. 2006/0200085 (“Watts”), U.S. Publication No. 2011/0202035 (“Voellmicke”), and U.S. Publication No. 2008/0033347 (“D’Arrgio”).
Regarding Claim 1, Drewe discloses a syringe set (19, 12 in combination) – wherein “improved engageability”, as recited in the preamble, is not held to present any particular structural limitation other than those found in the body of the claim, the set having a structure comprising:
A syringe barrel (11) in which a medicinal fluid inlet (see 13’ to 15) of a predetermined length (i.e. the length between 13’ and 15 which is static as manufactured and therefore “predetermined”) is formed to protrude at one side – wherein Drewe discusses that such an inlet construction can be provided in association with “rigid syringe bodies which are filled and emptied by the operation of a plunger” -  i.e. a plunger is fitted and coupled to an opening at the other side;
A first screw-coupling portion (16) formed on an outer circumference of the medicinal fluid inlet (see Fig. 1);
A syringe needle hub (19) in which a syringe needle (24) is provided and which is configured to be fitted and coupled to the outer circumference of the medicinal fluid inlet (see Abstract) in surface contact with one another; and
A second screw-coupling portion (17) formed on an inner circumference of the syringe needle hub (see Fig. 1) and configured to be coupled to the first screw-coupling portion (see Abstract).
Drewe discloses the invention substantially as claimed except for explicitly disclosing that the first screw-coupling portion is formed as a “female thread type coupling portion” and that the second screw-coupling portion is formed as a “male thread type coupling portion”. Drewe appears to illustrate the reverse (see Fig. 1). In contrast, Eggert (see Fig. 6, 9, and 11) discloses a related needle hub (400) and inlet (200) mounting configuration where the inlet threads (216) present as a female thread type coupling portion (see Fig. 9 and 11) having a diameter (i.e. the valley of the threads) smaller than a reference diameter (i.e. the acme of the threads – particularly at the base of the inlet – see Fig. 11) of the medicinal fluid inlet.


    PNG
    media_image1.png
    118
    317
    media_image1.png
    Greyscale

Eggert further discloses the second screw coupling portion provided on the inner circumference of the syringe needle hub is formed as male thread type coupling (see Fig. 6) configured to be coupled to the female-thread-type coupling portion in surface contact with one another.
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to reverse the threads in the invention of Drewe such that the inlet carries female threads and the needle hub carries male threads, as disclosed by Eggert, whereby it has been held that such a reversal of parts is an obvious design choice requiring only routine skill and knowledge in the art and providing only expected results, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
	Drewe, as modified, discloses the invention substantially as claimed except for explicitly reciting that when provided in coupled surface contact the female and male threads form a seal as to “prevent leakage of a medicinal fluid through the surface contact”. However, Watts describes a related syringe and needle hub set (see Figs. 1-3C) wherein female threads (e.g. 121) provided at the inlet and male threads (e.g. 307) provided at the needle hub are configured to form “a second seal to prevent leaking fluids of air” (see Par. 43). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the threads of Drewe to comprise a air and liquid tight interconnection through surface contact, as disclosed by Watts, in order to provide a second seal to prevent leakage of air or fluids into or out of the syringe.
	Drewe, as modified, discloses the invention substantially as claimed except that the syringe needle hub comprises a “catching step”. However, Watt, in related syringe devices discloses that primary sealing surfaces (305, 145) and secondary sealing threads (307, 121) can be further supplemented by a catching step (see e.g. 331, 333) having an annular shape which is formed to protrude a predetermined height from a surface of the syringe needle hub (see e.g. Fig. 3A, 3B) in order form an additional seal (Par. 44, 45) wherein this catching step can be provided at different locations and on different surfaces (see Fig. 3A-3B; see also Fig. 3C and 4). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide a catching step on the syringe needle hub of the invention of Drewe, as disclosed by Watts, in order to provide additional sealing means thereby serving as a redundancy to ensure that any failure of one single seal does not compromise the air/liquid tightness of the syringe.
	As noted above, Watts discloses this catching step can be provided at different locations and on different surfaces (see Fig. 3A-3B; see also Fig. 3C and 4) with respect to the sealing threads (compare particularly Fig. 3A and 3B), thereby clearly establishing that such rearrangement of the working parts of the invention presents as an obvious design choice/modification, see also In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Similarly, Voellmicke discloses a related syringe and needle hub set (see generally Fig. 1 and 2) of various structural configurations wherein the connections can include various equivalent mating components such as threading, snap connections, and binary connections (see Par. 22). In order to assist in sealing between the hub and syringe inlet Voellmicke discloses a variety of “catching steps”/o-rings/annular sealing rings (18) wherein such a catching step can be provided toward the front/distal end (see Fig. 10B, 11D, and 13A) or the proximal end of the inlet mating surface (see e.g. Fig. 12B) thereby further expanding upon the concept of Watts that the arrangement/location of the seals can be varied as an obvious design choice.
	Among these configurations is one where the needle hub (see Fig. 13A) can provide the catching step/o-ring (18) an annular shape formed to protrude a predetermined height from an inner side of the inner circumference of the syringe needle hub (see Fig. 13A), the catching step is formed by a protrusion disposed radially inward from the inner circumference of the syringe needle hub (see Fig. 13A) and the catching step is forcibly fitted into the outer circumference of an end portion of the medicinal fluid inlet to prevent leakage of a medicinal fluid (Par. 64), the catching step be located further from the syringe barrel than an area with the mating components (19) inclusive to threading (Par. 64).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified hub of Drewe to include a catching step/o-ring, as disclosed by Watts and Voellmicke, at any of a variety of suitable locations inclusive to a location wherein the catching step is located farther from the syringe barrel than an area with the female mating threads (see generally Fig. 13A – Voellmicke).
	To the extent that Applicant should argue that a “catching step” (see e.g. 87) is distinctive from an O-ring which is not integrally formed, but still creates a protrusion protruding radially inward from the inner circumference of the needle hub, the following is presented. D’Arrgio discloses a relate syringe and needle hub set (see e.g. Fig. 3) of a variety of different configurations inclusive to designs wherein the needle hub (see e.g. 68) includes a sealing o-ring/catching step (75) to serve as a supplemental seal (Par. 30). D’Arrgio discloses that this o-ring/catching step can either be formed separately (see Fig. 6) or formed integrally with the hub (see 175; Fig. 10, note the cross-hatching; Par. 38). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the sealing o-ring of the modified Drewe as an integrally molded catching step protruding from the needle hub, as disclosed by D’Arrgio, whereby D’Arrgio discloses that such separately formed and integrally formed supplemental seals are obvious variants from one another and it has been held that constructing, integrally, a prior art construction which was formerly composed of separate parts is an obvious engineering design and requires only routine and customary skill and knowledge in the art, see In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

    PNG
    media_image2.png
    968
    769
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Drewe reference is submitted to be substantially analogous to the prior art cited references of Reithmueller and Laurent – selected to reduce the number of references by supplying both the base structure of the syringe hub as well as a piston type syringe. Eggert is submitted to be substantially analogous to the content of the Davis reference as it pertains to reversing male/female thread orientations between a syringe inlet and needle hub. Watts is cited in substantially the same respect to establish a desirability for a redundancy of seals inclusive to sealing threads, mating surfaces, as well as supplementing sealing annular rings equivalent in form and function to the claimed “catching step”. The Voellmicke reference largely supplants the D’Arrgio reference for suggesting a location of an annular sealing ring on a needle hub and is relied upon only for the suggestion, to the extent necessary, that a “catching step” protruding from the hub surface is distinctive over a separately formed o-ring secured to the surface of the hub surface.
Specifically, Applicant’s attention is directed toward the Voellmicke reference which further expands upon the seal concept also employed in Watts and D’Arrgio to particularly suggest a distal location for a sealing ring (18) in the interior of the syringe needle hub in advance of mating structure (19 inclusive to snaps and thread – see Par. 22 and 64). As such, the prior art establishes the location of such a catching step/secondary seal as a variable, obvious design choice, whereby it would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the invention of Drewe, as directed above, to arrive upon the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/26/2022